Case 2:20-cv-00108-SPC-NPM Document 28 Filed 09/02/20 Page 1 of 6 PageID 266




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

EMPLOYERS INSURANCE COMPANY
OF WAUSAU,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-108-FtM-38NPM

REDLANDS CHRISTIAN MIGRANT
ASSOCIATION, INC.,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff Employers Insurance Company of Wausau’s

(“Wausau”) Motion to Dismiss or, in the Alternative, for More Definite Statement filed on

July 27, 2020. (Doc. 26). Defendant Redlands Christian Migrant Association, Inc.

(“Redlands”) responded in opposition on August 7, 2020. (Doc. 27). For the following

reasons, Wausau’s motion is denied.

                                                BACKGROUND

        This is in insurance dispute. Wausau, proceeding on the Amended Complaint,

sues Redlands for failing to pay premiums resulting from a retrospective workers’

compensation contract. (Doc. 12). Under this type of policy, an insured pays a smaller

amount of policy premiums during the policy term. (Id. at ¶ 6). Then, upon completion of

the policy, the insurer examines any loss activity during the term and adjusts the




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00108-SPC-NPM Document 28 Filed 09/02/20 Page 2 of 6 PageID 267




retrospective premiums. (Id.). Following Wausau’s calculation in 2017, it determined

Redlands owed more premiums based on the loss activity under the policy term. (Id. at

¶ 8). When Redlands received the half-a-million-dollar bill, it failed to pay. (Id. at ¶¶ 11-

13). So, Wausau filed suit in federal court.

       Following two rounds of motions to dismiss, Redlands filed an answer and four

counterclaims. (Docs. 7; 11: 14; 22; 25). According to the counterclaims, Redlands

asserts since the policy began, it has paid premiums based on benefits provided to

workers’ compensation claimants not legally entitled to such benefits. (Doc. 25 at ¶ 2; ¶¶

39-51). Specifically, Redlands alleges sixteen years ago, an unnamed employee made

a claim for workers’ compensation benefits. (Id. at ¶ 38). Wausau failed to investigate

this claim. (Id. at ¶ 39). It received information this employee had made two prior

insurance claims for the same bodily injuries shortly before making a claim under

Redlands’ policy. (Id. at ¶¶ 41-42, ¶ 44). Still, Wausau ignored this information and

provided benefits. (Id. at ¶ 49). And Wausau paid medical bills for an unrelated claim

and assigned those bills under this employee’s file. (Id. at ¶ 46).

       Sixteen years later, this employee continues to receive workers’ compensation

benefits under the policy, and Wausau has failed to settle and close the claim. (Id. at 49-

50).   Wausau’s failure to close this claim means Redlands owed more insurance

premiums under the retrospective policy. (Id.). Thus, Wausau’s failure to act in good

faith and investigate this claim directly padded its pocket and is the basis on which it now

seeks to collect over $500,000 dollars from Redlands. (Id. at 49-50). Redlands sues

Wausau for breach of contract, breach of fiduciary duty, breach of good faith and fair

dealing, and unjust enrichment. (Id.).




                                               2
Case 2:20-cv-00108-SPC-NPM Document 28 Filed 09/02/20 Page 3 of 6 PageID 268




       Now, Wausau moves to dismiss the counterclaims on the basis that Redlands has

not alleged conduct within the state statute of limitations. (Doc. 26 at ¶¶ 1, 16, 21, 31,

34, 42).   In the alternative, Wausau moves for a more definite statement because

Redlands’ claims are vague and ambiguous. (Id. at 5, 7-9, 11-12, 13-14).

                                       LEGAL STANDARD

       When considering a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court must accept all factual allegations as true and view them in a light most

favorable to the plaintiff.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).           This

preferential standard of review, however, does not permit all pleadings adorned with facts

to survive to the next stage of litigation. The Supreme Court has been clear on this point

– a district court should dismiss a claim where a party fails to plead facts that make the

claim facially plausible. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

claim is facially plausible when the court can draw a reasonable inference, based on the

facts pled, that the opposing party is liable for the alleged misconduct. See Iqbal, 556

U.S. at 678. This plausibility standard requires “more than a sheer possibility that a

defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 557 (internal quotation

marks omitted)).

                                           DISCUSSION

       Wausau argues dismissal is warranted because Redlands failed to allege conduct

within the statute of limitations. (Id. at ¶¶ 1, 16; 21; 31; 34; 42). The Court disagrees with

Wausau.

       “[S]tatutes of limitation establish the time period within which a cause of action

must be commenced. The limitation period is directly related to the date on which the




                                              3
Case 2:20-cv-00108-SPC-NPM Document 28 Filed 09/02/20 Page 4 of 6 PageID 269




cause of action accrued.” WRH Mortg., Inc. v. Butler, 684 So. 2d 325, 327 (Fla. 5th DCA

1996). “A cause of action accrues when the last element constituting the cause of action

occurs.” Fla. Stat. § 95.031(1).

       A statute of limitations is an affirmative defense that “[g]enerally . . . will not support

a motion to dismiss.” Quiller v. Barclays American/Credit, Inc., 727 F.2d 1067, 1069 (11th

Cir. 1984). Thus, “a motion to dismiss on statute of limitations grounds should not be

granted where resolution depends either on facts not yet in evidence or on construing

factual ambiguities in [the moving party’s favor].” Clements v. 3M Elec. Monitoring, No.

2:16-CV-776-FTM-38CM, 2017 WL 4326618, at *2 (M.D. Fla. June 29, 2017) (citing Omar

ex rel. Cannon v. Lindsey, 334 F.3d 1246, 1252 (11th Cir. 2003)). On the present motion,

Wausau may prevail on its statute of limitations defense only if Redlands’ allegations

clearly establish the defense. See Concordia v. Bendekovic, 693 F.2d 1073, 1075 (11th

Cir. 1982).

       Here, the parties agree on the limitations period: five years for breach of contract,

and four years for breach of fiduciary duty, breach of good faith and fair dealing, and for

unjust enrichment. See Fla. Stat. §§ 95.11(2)(b), (3)(k), (3)(p). The dispute is whether

Redlands’ counterclaims are timely. Wausau says the last alleged event occurred in

2005. (Id. at ¶ 16). Redlands responds the limitations period has not run because the

underlying workers’ compensation claim is ongoing and Wausau continues to provide

benefits under the policy to a claimant not entitled to such benefits. (Id. at 3-4). As the

Court stated, these factual arguments are not for the Court to decide at the motion to

dismiss stage and, instead, are better suited for summary judgment. (Doc. 22 at 4-5).




                                               4
Case 2:20-cv-00108-SPC-NPM Document 28 Filed 09/02/20 Page 5 of 6 PageID 270




And upon review of Redlands’ counterclaims, it is not apparent that they are time-barred.

Thus, Wausau’s 12(b)(6) motion is due to be dismissed.

       Alternatively, Wausau seeks a more definite statement. (Doc. 26 at 5, 7-9, 11-12,

13-14). A defendant may move for a more definite statement when a complaint “is so

vague or ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ.

P. 12(e). Motions for more definite statements are “disfavored under the law” and are

“not to be used as a substitute for discovery.” Spiral Direct, Inc. v. Basic Sports Apparel,

Inc., 151 F. Supp. 3d 1268, 1281-82 (M.D. Fla. 2015) (citation omitted). “The motion is

intended to provide a remedy for an unintelligible pleading, rather than a vehicle for

obtaining greater detail.” Advanta-Star Auto. Research Corp. of Am. v. Semoran Auto

Acquisitions, Inc., No. 6:17-cv-1675-Orl-40GJK, 2018 WL 1907643, at *3 n.5 (M.D. Fla.

Apr. 23, 2018) (citation omitted). Redlands asserts counterclaims for breach of contract,

breach of fiduciary duty, breach of good faith and fair dealing, and unjust enrichment

following Wausau’s failure to investigate a November 23, 2004 workers’ compensation

claim that is still open to this day. Wausau knows this claim. Because it can reasonably

prepare a response, a more definite statement is unnecessary.

       Accordingly, it is now ORDERED:

       Plaintiff Employers Insurance Company of Wausau’s Motion to Dismiss or, in the

Alternative, for More Definite Statement (Doc. 26) is DENIED. Plaintiff must file an

answer to Defendant’s counterclaims on or before September 18, 2020.

       DONE and ORDERED in Fort Myers, Florida this 2nd day of September, 2020.




                                             5
Case 2:20-cv-00108-SPC-NPM Document 28 Filed 09/02/20 Page 6 of 6 PageID 271




Copies: All Parties of Record




                                     6
